Name: 2006/909/EC: Council Decision of 4 December 2006 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning adjustments of trade preferences in cheese undertaken on the basis of Article 19 of the Agreement on the European Economic Area (Text with EEA relevance)
 Type: Decision
 Subject Matter: tariff policy;  trade policy;  processed agricultural produce;  international affairs;  Europe
 Date Published: 2007-08-01; 2006-12-09

 9.12.2006 EN Official Journal of the European Union L 346/30 COUNCIL DECISION of 4 December 2006 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway concerning adjustments of trade preferences in cheese undertaken on the basis of Article 19 of the Agreement on the European Economic Area (Text with EEA relevance) (2006/909/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 133 thereof, in conjunction with the first sentence of Article 300(2) thereof, Having regard to the proposal from the Commission, Whereas: (1) Article 19(1) of the Agreement on the European Economic Area foresees that the contracting parties shall examine any difficulties that might arise in their trade in agricultural products and shall endeavour to seek appropriate solutions. (2) The Kingdom of Norway and the European Community held bilateral consultations, on the basis of the aforesaid Article 19(1), which were concluded satisfactorily on 7 June 2006, giving rise to an Agreement. (3) That Agreement, in the form of an Exchange of Letters, should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters between the European Community and the Kingdom of Norway, concerning adjustments of trade preferences in cheese undertaken on the basis of Article 19 of the Agreement on the European Economic Area, is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorised to designate the person(s) empowered to sign the Agreement in order to bind the Community. Done at Brussels, 4 December 2006. For the Council The President L. LUHTANEN